Order granting defendant’s motion to dismiss the complaint reversed upon the law, with ten dollars costs and disbursements, and motion for dismissal of complaint denied, with ten dollars costs. The complaint is framed upon the basis that the money deposited with the defendant was on the express condition that a contract was to be thereafter made between the parties. No contract was thereafter made, hence the condition provided for arose which entitled plaintiffs to a return of their money. Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.